DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
     The present application is being examined under the pre-AIA  first to
invent provisions. 
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on December 3rd 2019, February 4th 2020, August 14th 2020 and December 16th 2020 are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 2-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the claim language recites “…wherein the first and second radial distances are substantially equal to one another.” The term “substantially” is deemed indefinite because it is not clear whether the radii are equal or not. 
Regarding claim 11, the claim language recites  “…wherein the first and second radial distances are substantially equal to one another.” The term “substantially” is deemed indefinite because it is not clear whether the radii are equal or not. 
Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

6.	Claim(s) 2, 6-8, 10, 11, 15-17 and 19 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Milliman et al. (US 8,181,838; “Milliman”).
Regarding claim 2, Milliman discloses a circular anvil assembly (30), comprising:
a center rod (154; Fig. 3) including:
a proximal end portion (278) configured to connect to an approximation mechanism (38; Fig. 3; col. 6 ll. 22-26, col. 11 ll. 53-57); and
276; Fig. 3); and
an anvil head (120) attached to the distal end portion (276) of the center rod (154; Fig. 3) and having a tissue contacting surface (252; Fig. 10), the tissue contacting surface (252) defining a first circular row of staple forming pockets, the anvil head defining:
a first radial distance (R1, as depicted in annotated diagram 1 below) between a curved, inner peripheral surface (see annotated diagram 1 below) of the tissue contacting surface (252) and a mid-point (see annotated diagram 1 below) of a first staple forming pocket (255) of the first circular row of staple forming pockets (see annotated diagram 1 below); and
a second radial distance (R2, as depicted in annotated diagram 1 below) between the curved, inner peripheral surface (see annotated diagram 1 below) of the tissue contacting surface (252) and a first longitudinal end (see annotated diagram 1 below) of the first staple forming pocket (255), wherein the first (R1) and second radial distances (R2) are substantially (refer to 112 2nd rejection above for detailed explanation) equal to one another.





    PNG
    media_image1.png
    442
    422
    media_image1.png
    Greyscale

Diagram 1

Regarding claim 6, Milliman discloses wherein the tissue contacting surface (252) further defines a second circular row of staple forming pockets (see annotated diagram 1 above; Fig. 11).
Regarding claim 7, Milliman discloses wherein the first circular row of staple forming pockets (see annotated diagram 1 above) is disposed closer to the see annotated diagram 1 above) than is the second circular row of staple forming pockets (see annotated diagram 1 above).
Regarding claim 8, Milliman discloses wherein the second circular row of staple forming pockets (see annotated diagram 1 above) is nested with the first circular row of staple forming pockets (see annotated diagram 1 above; Fig. 11).
Regarding claim 10, Milliman discloses wherein the mid-point (see annotated diagram 1 below) of the first staple forming pocket (255) is radially aligned with a point between adjacent longitudinal ends (see annotated diagram 1 above) of adjacent staple forming pockets (255) of the second circular row of staple forming pockets (see annotated diagram 1 above).
Regarding claim 11, Milliman discloses a staple cartridge assembly (31; Fig. 4) comprising:
a staple cartridge (see annotated diagram 2 below); and
a tissue contacting surface (see annotated diagram 2 below) supported on the staple cartridge (see annotated diagram 2 below) and defining a first circular row of staple retaining slots (Fig. 4 depicts elements 228 arranged in inner and outer rows), the staple cartridge (see annotated diagram 2 below) defining:
       a first radial distance (Combining the disclosed curved, inner peripheral surface of Fig. 4, with the configuration/geometry of the retaining slot depicted in Fig. 17, will result in a first radius extending between said peripheral surface and the disclosed midpoint of Fig. 17) between a curved, inner peripheral surface of the tissue contacting surface (see annotated diagram 2 below) and a mid-point (see annotated diagram 3 below) of a first staple retaining slot (228) of the first circular row of staple retaining slots (see annotated diagram 2 below); and
a second radial distance (Combining the disclosed curved, inner peripheral surface of Fig. 4, with the configuration/geometry of the retaining slot depicted in Fig. 17, will result in a second radius extending between said peripheral surface and the disclosed first longitudinal end of Fig. 17) between the curved, inner peripheral surface of the tissue contacting surface (see annotated diagram 2 below) and a first longitudinal end (see annotated diagram 3 below) of the first staple retaining slot (228), wherein the first and second radial distances are substantially (refer to 112 2nd rejection above for detailed explanation) equal to one another.

    PNG
    media_image2.png
    540
    422
    media_image2.png
    Greyscale

Diagram 2



    PNG
    media_image3.png
    162
    480
    media_image3.png
    Greyscale

Diagram 3

Regarding claim 15, Milliman discloses wherein the tissue contacting surface (see annotated diagram 2 above) further defines a second circular row of staple retaining slots (see annotated diagram 2 above).
Regarding claim 16, Milliman discloses wherein the first circular row of staple retaining slots (see annotated diagram 2 above) is disposed closer to the curved, inner peripheral surface of the tissue contacting surface (see annotated diagram 2 above) than is the second circular row of staple retaining slots (see annotated diagram 2 above; Fig 4).
Regarding claim 17, Milliman discloses wherein the second circular row of staple retaining slots (see annotated diagram 2 above) is nested with the first circular row of staple retaining slots (see annotated diagram 2 above; Fig. 4).
Regarding claim 19, Milliman discloses wherein the mid-point (see annotated diagram 3 above) of the first staple retaining slot (228) is radially aligned with a point between adjacent longitudinal ends of adjacent staple retaining 228) of the second circular row of staple retaining slots (see annotated diagram 2 above; Fig. 4 may be too small to depict this configuration; however, the configuration of the staple retaining slots of the staple cartridge must mirror the configuration of the staple forming pockets of the anvil assembly, in order for the staples to be formed following ejection).
Allowable Subject Matter
7.	Claims 3-5, 9, 12-14 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 3, Milliman is the most relevant prior art. 
Milliman fails to disclose the first, second and third radial distances being equal to one another (see annotated diagram 1 above).
Regarding claim 4, Milliman is the most relevant prior art.
Milliman fails to disclose the first circular row of staple forming pockets (see annotated diagram 1 above) defining an arcuate longitudinal axis.
Regarding claim 9, Milliman is the most relevant prior art.
Milliman fails to disclose wherein each staple forming pocket (255) of the second circular row of staple forming pockets (see annotated diagram 1 above) is longer than each staple forming pocket of the first circular row of staple forming pockets (see annotated diagram 1 above).
Regarding claim 12, Milliman is the most relevant prior art. 
Figs. 4, 17; see annotated diagram 2 above).
Regarding claim 13, Milliman is the most relevant prior art.
Milliman fails to disclose the first circular row of staple retaining slots (Figs. 4, 17; see annotated diagram 2 above) defining an arcuate longitudinal axis.
Regarding claim 18, Milliman is the most relevant prior art.
Milliman fails to disclose wherein each staple slot (228) of the second circular row of staple forming pockets (see annotated diagram 2 above) is longer than each staple forming pocket of the first circular row of staple forming pockets (see annotated diagram 2 above).

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYAMINDAE JALLOW whose telephone number is (571)270-1927. The examiner can normally be reached on Monday-Thursday from 7:30am-5:00pm and alternating Fridays from 7:30am-4:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANNA KINSAUL, can be reached on (571)270-1926. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status 
/EYAMINDAE C JALLOW/         Examiner, Art Unit 3731